DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  “polystyrene” is listed twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 8, 14-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodruff et al. (WO 2019/013814).
Regarding Claim 1, Woodruff et al. (WO’814) teach a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (build material, comprising particles of polymer, Abstract), b) exposing the first layer of the polymer material to an energy source for a 
Regarding Claim 2, the method includes maintaining the platform at an elevated temperature below an initial melting temperature or sintering temperature of the polymer material and/or pre-heating the surface of the layer of powder polymer prior to step (b) [0010].
Regarding Claim 4, the additive manufacturing process includes a sintering process [0001].
Regarding Claim 5, step (b) includes exposing the first layer of the polymer material to an electromagnetic beam (light) [0098, 0100].
Regarding Claim 8, the energy source increases the temperature of the first layer of the polymer [0098, 0100].
Regarding Claim 14, the polymer material is selected from a polyamide [0017], a polystyrene, a polyester, a polyalkylene (polyethylene, polypropylene), a poly ether ketone, a polyacrylate,  a thermoplastic urethane, polyketone, a polycarbonate, a polyolefin (polyethylene, polypropylene, a polyethene (polyethylene), a blend thereof, a copolymer thereof, or a derivative thereof [0082].  
Regarding Claim 15, the layer of polymer material has a thickness of from 10 microns to 100 micron [0067].  


Regarding Claim 18, the method includes maintaining the platform at an elevated temperature below an initial melting temperature or sintering temperature of the polymer material and/or pre-heating the surface of the layer of powder polymer prior to step (b) [0010].
Regarding Claim 20, the additive manufacturing process includes a sintering process [0001].
Claim(s) 1, 2, 4-5, 8, 13-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 2021/0129428).
Regarding Claim 1, Gu et al. (US’428) teaches a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (Table 1, footnotes), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts and undergoes a condensation reaction, c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material (Abstract; Table 1; [0058]), wherein controlling the condensation reaction comprises adjusting an energy source-related parameter (wavelength, coherent light as laser [0008]), a polymer-related parameter (choosing thermoplastic polymer that undergoes condensation reaction [0039, 0058]), a temperature related parameter (choosing light which will provide increase in temperature sufficient to fuse or sinter 
Regarding Claim 2, the method comprising maintaining the platform at an elevated temperature below an initial melting temperature or sintering temperature of the polymer material [0024].  
Regarding Claim 4, the additive manufacturing process includes a sintering process (Abstract).
Regarding Claim 5, step (b) includes exposing the first layer of the polymer material to an electromagnetic beam (laser) [0008, 0029].  
Regarding Claim 8, the energy source increases the temperature of the first layer of the polymer (Abstract).
Regarding Claim 13, step (d) is also done to fuse the polymer material in a second layer to a fused portion of the first layer (Claim 1).  
Regarding Claim 14, the polymer material is selected from a polyamide, a polystyrene, a polyester, a polyacetal, a polyalkylene, a poly ether ether ketone, a poly (meth)acrylate, a polyimide, a polyketone, a polycarbonate, a polyolefin, a polyethene (polyethylene), a poly vinyl chloride, a blend thereof, a copolymer thereof, or a derivative thereof [0039].  
Regarding Claim 15, the layer of polymer material has a preferable thickness of 100 microns (Table 1).  
Regarding Claim 17, US’428 teaches a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (Table 1, footnotes), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts and undergoes a condensation reaction, c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material, and d) 
Regarding Claim 18 US’428 teaches maintaining the platform at an elevated temperature below an initial melting temperature or sintering temperature of the polymer material and/or pre-heating the surface of the layer of powder polymer prior to step (b) (Claim 5; [0024, 0037]).
Regarding Claim 20, US’428 teaches that the additive manufacturing process includes a sintering process (Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 16, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (WO 2019/013814).
Regarding Claims 12 and 29, WO’814 teaches increasing molecular weight through a controlled condensation reaction [0028, 0031, 0032] and molecular weight ranges of build material [0072]. WO’814 fails to teach the recited range of molecular weight change. WO’814 evidences that the timing and extent of molecular weight increase is a result-effective variable, at some point affecting mechanical properties, polymerization, and reptation of polymers, especially where the timing is not controlled [0017, 0020, 0021]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 by increasing the molecular weight to within the recited range through routine optimization to optimize mechanical properties, polymerization, and reptation.
Regarding Claim 13, WO’814 teaches fusing polymer material within a layer, applying further layers on top of each other, and repeating the fusion of each layer. WO”814 fails explicitly to teach fusing one layer to another. Because WO’814 suggests that layers are deposited on top of each other to build an isotropic structure [0031], it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 so that material in one layer is fused to material in another layer as well as fusing material within a layer in order to achieve an isotropic structure.
. 
Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (WO 2019/013814) in view of Hsu (US 2017/0072633).
Regarding Claims 10 and 27, WO’814 fails to teach controlling the condensation reaction by adjusting an energy source-related parameter selected from an intensity. Hsu (US’633) teach a method of additive manufacturing using a laser as a heat source, and suggests adjusting the laser’s intensity to adjust the amount of heat on the surface of the part [0011, 0024]. It would have been obvious at the time of invention to modify the process of WO’814 by controlling the condensation reaction by adjusting the intensity of the energy source (laser), because US’633 suggests adjusting the intensity of a laser to adjust the heat.
Claims 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (WO 2019/013814) in view of Hopkinson et al. (US 2014/0314613).
Regarding Claim 34, Woodruff et al. (WO’814) teach a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (build material, comprising particles of polymer, Abstract), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts (coalesces) 
Regarding Claim 37, the additive manufacturing process includes a sintering process [0001].
Claims 6, 11-12, 16, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2021/0129428).
Regarding Claims 6 and 11, US’428 teaches that the energy source may be selected from a laser [0008, 0024]. US’428 fails to teach an array of lasers. An array of lasers is prima facie obvious duplication of a laser.
Regarding Claims 12 and 29, US’428 teaches or suggests increasing molecular weight through a controlled condensation reaction [0027, 0058, 0060-0061,0067]. US’428 fails to teach the recited range of molecular weight change. US’428 evidences that the molecular weight increase is a result-effective variable, where a drastic change in molecular weight can adversely affect flow properties, the ability to sinter, and the quality of the finished product [0027] and that changing process parameters, including temperature, influences the rate of change in molecular weight [0058]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 by increasing 
Regarding Claim 16, US’428 fails to teach a duration of projecting an energy source. However, US’428 teaches a process that happens in time -- electromagnetic energy, including that in the form of light, is used to generate heat to fuse build material [0008]. US’428 also provides evidence that the rate of heat transfer and increase in temperature are result-effective variables, affecting the increase in molecular weight [0058]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 to project a source of energy for a duration of at least one second through routine optimization in order to provide sufficient heat and rate of temperature change to control changes in molecular weight, including those occurring through a condensation reaction. 
Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2021/0129428) in view of Hsu (US 2017/0072633).
Regarding Claims 10 and 27, US’428 fails to teach controlling the condensation reaction by adjusting an energy source-related parameter selected from an intensity. Hsu (US’633) teach a method of additive manufacturing using a laser as a heat source, and suggests adjusting the laser’s intensity to adjust the amount of heat on the surface of the part [0011, 0024]. It would have been obvious at the time of invention to modify the process of US’428 by controlling the condensation reaction by adjusting the intensity of the energy source (laser), because US’633 suggests adjusting the intensity of a laser to adjust the heat.
Claims 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2021/0129428) in view of Hopkinson et al. (US 2014/0314613).
Regarding Claim 34, Gu et al. (US’428) teaches a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (Table 1, footnotes), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts and undergoes a condensation reaction, c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material (Abstract; Table 1; [0058]), and d) repeating steps (a) to (c) to form an object in a layerwise fashion (Abstract). US’428 fails to teach exposing the first layer of the polymer material to an energy source from an image, wherein the image is from an image projector. Hopkinson et al. (US’613) teach an analogous method for additive manufacturing [0178], including a step of  exposing a layer of a polymer materials to an energy source from an image, wherein the image is from an image projector (array of mirrors projecting a bitmap image) [0178-0179] to vary the radiation incident across a layer [0143]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 by exposing the first layer of the polymer material to an energy source from an image, wherein the image is from an image projector, because US’613 suggests this method to vary the amount of radiation to which a layer is exposed during manufacture.
Regarding Claim 37, the additive manufacturing process includes a sintering process (Abstract).
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed see also Claim 1 in which the energy source is the source “such that at least a portion of the polymer material . . . undergoes a condensation reaction” and also “controlling the condensation reaction comprises adjusting an energy source-related parameter), the claims are substantial duplicates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712